Citation Nr: 0009422	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-01 371	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chronic infections.  

2.  Entitlement to service connection for a heart disorder.  




REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  This appeal arises from a December 1992 rating 
decision, in which the RO denied service connection for 
chronic infections, a heart disorder, and dysentery.  (The 
claim of entitlement to service connection for chronic 
infections has been characterized as indicated on the 
preceding page for reasons set forth more fully below.)  In 
June 1995, the veteran was accorded a hearing in Washington, 
D.C. before the undersigned member of the Board of Veteran's 
Appeals (Board).  A transcript of the hearing is included in 
the claims folder.  In December 1995, the Board remanded the 
case to the RO.  In a February 1998 decision, the Board 
affirmed the denial of service connection for a disorder 
manifested by chronic infections, a heart disorder, and 
dysentery.  In March 1999, representatives of the Secretary 
of VA and the veteran submitted a joint motion to the U.S. 
Court of Appeals for Veterans Claims (Court) to remand the 
claims of service connection for a disorder manifested by 
chronic infections and a heart disorder to the Board, and to 
affirm the denial of service connection for dysentery.  In an 
Order issued in March 1999, the Court remanded the claims of 
service connection for a disorder manifested by chronic 
infections and a heart disorder to the Board, and affirmed 
the denial of service connection for dysentery.  



FINDINGS OF FACT

1.  The claim of service connection for a disorder manifested 
by chronic infections is plausible, medical opinions of 
record have indicated that the veteran has disabling 
residuals of chronic infections which are related to service, 
and the veteran and VA do not dispute that the claim is well-
grounded.  

2.  The claim of service connection for a heart disorder is 
plausible, medical opinions of record have indicated that the 
veteran has a heart disorder which is related to chronic 
infections and to service, and the veteran and VA do not 
dispute that the claim is well-grounded.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a disorder manifested 
by chronic infections is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of service connection for a heart disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's military discharge report shows that he served 
in military campaigns in New Guinea and the Southern 
Philippines.  

In a June 1992 statement, the veteran asserted that, during 
service in New Guinea, he was treated for "jungle rot".  
This condition subsequently resolved, but when he was 
transferred to the Philippines, he contracted malaria with 
yellow jaundice, and was hospitalized for 30 days.  He 
indicated that he had had chronic infections thereafter.  He 
developed catarrhal infections, severe earaches, allergies, 
and pneumonia.  The veteran stated that, he was forced to 
terminate post-service employment in 1987, following a severe 
bout of pneumonia.  He sought VA medical treatment and was 
treated by a physician whom he identified as Dr. Sigmund 
Greenberg.  Dr. Greenberg discovered that the veteran had a 
heart disorder.  

In a June 1992 claim application, the veteran asserted that 
jungle rot had its onset during his service in June to August 
1944, and he had malaria with yellow jaundice in June 1945.  
He explained that he was treated for infections by physicians 
identified as Dr. Turner in 1946, by Dr. Barton in 1947-1948, 
by Dr. Amalo in 1949-1953, and by Dr. John Banks until March 
1987.  The veteran indicated that he was currently being 
treated for infections by Dr. Sigmund Greenberg, and by a 
physician identified as Dr. John Janick.  

In a July 1992 letter, the veteran explained that Drs. 
Turner, Barton and Arimaio ("Dr. Amalo"?) were deceased and 
that, in effect, no records were available from the offices 
of those physicians.  

In August 1992, the National Personnel Records Center (NPRC) 
informed the RO that no service medical records were on file 
for the veteran at the NPRC and that the records were 
presumed to have been destroyed in a fire at the NPRC.  

In August 1992, several letters in support of the veteran's 
claims and dated July 1992, were associated with the claims 
folder.  In a July 1992 letter, [redacted],
indicated he had been friends with the veteran for more than 
50 years.  Mr. [redacted] recalled that the veteran had been an 
above average athlete as a teenager.  He remembered that the 
veteran joined the Army Air Corps in 1943, and he was treated 
for malaria and yellow jaundice while serving in the 
Philippines.  Mr. [redacted] noted that the veteran had had 
chronic influenza attacks, repeated ear infections, and 
episodes of pneumonia.  Mr. [redacted] added that he understood 
that the veteran had had a heart attack a year earlier.  In a 
separate letter, also dated in July 1992, Mr. [redacted]
[redacted] stated that he served with the veteran in the South 
Pacific from May 1944 to November 1945.  Mr. [redacted] 
indicated that the veteran had jungle rot in 1943 in New 
Guinea, and was hospitalized for 30 days in 1944 with malaria 
and yellow jaundice.  Mr. [redacted] contended that the veteran 
had been in top health and physical condition prior to 
contracting the foregoing illnesses.  

Records of medical treatment of the veteran at the VA 
outpatient clinic in Fort Myers, Florida (Fort Myers VAOPC), 
dating from August 1991 to June 1992, include a medical note 
with assessments of cardiomyopathy, congestive heart failure, 
and coronary artery disease.  The note indicated that the 
veteran had received medical treatment at Fawcett Memorial 
Hospital and Orange County Hospital.  

In an August 1992 letter, the veteran's brother stated that 
the veteran served in New Guinea and the Philippines during 
World War II, and was hospitalized in the Philippines for 30 
days with malaria and jaundice.  Post-service, the veteran 
had had an annual problem with influenza, along with ear 
infections, and pneumonia.  The veteran's brother added that 
the veteran's health had deteriorated since retiring in 1987, 
and he had been hospitalized with cardiomyopathy.  

Subsequent to the foregoing, August 1992 letter from the 
veteran's brother and prior to the September 1992 rating 
decision, extensive evidence of private medical treatment of 
the veteran was associated with the claims folder.  The 
evidence includes records of medical treatment of the veteran 
by John J. Janick, M.D., dating from November 1991 to August 
1992.  Dr. Janick recorded the veteran's complaints of ear 
aches, an upper respiratory tract infection with sore throat, 
and chest congestion.  In an April 1992 physical examination 
of the veteran, Dr. Janick reported that the veteran had 
symptoms of cardiomegaly.  

In a May 1992 discharge summary from Fawcett Memorial 
Hospital, Dr. Janick noted that the veteran had had recurrent 
ear infections during the war.  He was treated aggressively 
on numerous occasions, but the ear infections persisted after 
his discharge from service.  He was followed by his local 
physician for many years and treated almost continually with 
antibiotics.  In the past several years, a severe 
cardiomyopathy had been detected.  Dr. Janick indicated that 
the veteran's cardiomyopathy had been found to be related to 
infections which had occurred since World War II.  The 
veteran had a history of hypertension, and Dr. Janick opined 
that the veteran's cardiomyopathy caused congestive heart 
failure.  Dr. Janick added that he and other physicians 
agreed that the veteran's infections caused cardiomyopathy.  
At the time of admission, diagnoses included cardiomyopathy 
secondary to chronic infection for the last 30 years, and 
history of congestive heart failure.  The discharge diagnoses 
included cardiomyopathy related to chronic infections, and 
congestive heart failure.  

On VA examination in August 1992, the veteran gave a history 
of a heart disorder since 1989.  The heart disorder was 
initially manifested by dyspnea, tiredness, and weakness.  In 
October 1991, he developed congestive heart failure.  He had 
a history of recurrent, severe otitis media infection, 
recurrent bronchitis, and sinusitis.  The veteran also had a 
history of hypertension and malaria, and was hospitalized for 
30 days for jaundice in 1945.  He complained of fatigue, 
dizziness, tinnitus and dyspnea.  On clinical evaluation, 
there was no apparent cardiac enlargement, and the heart 
rhythm was normal.  His respiratory system was normal, and 
there was no cough or expectoration.  However, it was noted 
that the veteran could not walk any distance without becoming 
dyspneic.  Diagnoses included recurrent, severe otitis media 
infections, cardiomyopathy, history of hypertension, history 
of congestive heart failure, history of malaria, and history 
of jaundice (with no recurrences following 30 days' 
hospitalization).  

In a September 1992 letter, John R. Banks, D.O., reported 
that he had provided care for the veteran prior to the 
veteran's move to Florida.  He noted that the veteran's 
records had been transferred to his treating physician in 
Florida, and he was writing from scattered notes.  Dr. Banks 
recalled that the veteran had been treated for frequent upper 
respiratory infections, with accompanying ear infections.  

In a November 1992 statement, the veteran asserted that, 
while assigned to duty in New Guinea, he had a serious 
catarrhal infection and a tooth infection which required a 
root canal procedure.  The catarrhal infection persisted 
post-service, and he had been forced to retire in 1987 after 
an episode of what he described as double pneumonia.  He 
reported that medical personnel involved in his treatment had 
feared that he would not survive, and were surprised at his 
recovery.  He subsequently moved to Florida for health 
reasons, and he was shocked when Dr. Sigmund Greenberg of VA 
informed him that his lower left heart muscle was damaged.  
The veteran contended that, several physicians concluded that 
his heart disorder was caused by chronic infections, and the 
veteran believed that the infections began in service.  

In a November 1992 letter, Philip Marshall, D.M.D. indicated 
that, in January 1989, the veteran was treated for a tooth 
infection due to a failed root canal, which required 
extraction.  In October 1992, he was treated for a low grade 
fever which had had its onset several weeks earlier.  No 
infection was found.  

In a November 1993 letter, [redacted] stated that he 
had known the veteran for over 30 years.  During cold weather 
months, the veteran had to place cotton in his ears, and 
frequently lost time from work due to infections, severe 
colds, and the flu.  He had missed out on a major promotion 
due to health-related absences from work, and once missed two 
months from work due to illness.  Mr. [redacted] asserted that 
the veteran moved to Florida because he could not endure 
harsh winter weather.  Mr. [redacted] indicated that, other 
than the problems with his ears, the veteran was in excellent 
health when he retired.  However, he subsequently developed 
double pneumonia, had a heart attack, and had not been 
expected to live.  Mr. [redacted] contended that, even in 
Florida, the veteran's resistance to infections was very low.  

The veteran submitted a January 1994 letter with additional 
medical records from Dr. Janick.  Records of medical 
treatment of the veteran, dating from February 1992 to 
January 1994, include a report of a physical examination in 
January 1993.  Dr. Janick noted that the veteran complained 
of recurring ear infections.  Dr. Janick opined that the ear 
infections were the result of the veteran's war injuries.  

In a February 1994 letter, Dr. Janick indicated that the 
veteran's inner ear infections began during his military 
service in the South Pacific.  The infections persisted , and 
Dr. Janick reported treating the veteran with oral and 
intravenous antibiotics.  

In a February 1994 letter to his U.S. Senator, the veteran 
explained that much of his medical history since service is 
not available.  Physicians who preciously treated him are 
deceased or no longer in active medical practice.  He added 
that he had consulted so many health care providers about his 
chronic upper respiratory infections and allergies that he 
could not keep track of them all.  None had been able to 
identify the cause of his health problems or the cure for 
those problems.  

In a February 1994 letter, [redacted] of Aztec Realty, 
reported that the veteran had been an independent contractor 
salesman for the preceding four years.  Mr. [redacted] noted that, 
although the veteran was 69 years old, he worked full-time 
due to financial demands.  Mr. [redacted] expressed his belief 
that, in the absence of frequent bouts of sickness which 
required the veteran to remain at home, remove himself from 
stress, and convalesce, he would be one of the top producers 
within the company.  While explicitly declining to express 
any view about the causation of the veteran's illness, Mr. 
[redacted] asserted that the veteran had debilitating and recurring 
illnesses which impacted upon his job production levels and 
peace of mind.  

In a February 1994 letter, Dr. Banks recalled that the 
veteran had been his patient until approximately 1988, when 
the veteran moved to Florida.  Dr. Banks reported treating 
the veteran for rhinitis, and he had a history of mild 
hypertension.  Dr. Banks indicated that the veteran was 
negative for a history of allergies when he was last seen in 
his office.  He added that, to his knowledge, the veteran was 
in good health and did not suffer from an acute disease 
process upon his relocation to Florida.  

In October 1994, the veteran indicated that he desired a 
hearing before a member of the Board in Washington, D.C.  

In a November 1994 letter, Dr. Janick reported that he had 
treated the veteran for multiple infections and 
cardiomyopathy.  Dr. Janick stated that the veteran was 
hospitalized in service for 30 days for infectious hepatitis, 
and other problems including dysentery, tooth infections and 
multiple ear infections.  Although the veteran had been an 
exceptional athlete prior to service, he was unable to regain 
his former strength and vigor and continued to be weakened 
due to persistent multiple infections.  Dr. Janick expressed 
his belief that the veteran's multiple infections caused 
cardiomyopathy, which had almost resulted in the veteran's 
demise five years earlier.  Dr. Janick added that he, the 
veteran's cardiologist, who was identified as Dr. Joel 
Greenberg, and VA physician Dr. Sigmund Greenberg, all agreed 
the veteran's infections and his cardiomyopathy are directly 
related.  

In a January 1995 letter, the president of Good News 
Salisbury, Inc., reported having known the veteran since 
1961, and acting as the veteran's supervisor for 16 years, 
ending in 1977.  The letter noted that the veteran was passed 
over for promotion because of his chronic health problems, 
and that the veteran contended that infections he developed 
during service were the cause of his continuing health 
problems.  In a March 1995 letter, [redacted] reported 
that he had known the veteran since the veteran's youth, in 
the 1930s.  Mr. [redacted] recalled that the veteran was in 
excellent health prior to his military service and an 
outstanding athlete.  After the war, Mr. [redacted] recalled that, 
on many occasions when he encountered him, the veteran was 
incapacitated by severe ear infections which developed into 
influenza.  

In the June 1995 hearing before the undersigned member of the 
Board, the veteran's representative asserted that, no attempt 
had been made to obtain records of medical treatment of the 
veteran by Drs. Banks and Janick.  The veteran testified 
that, during service in the South Pacific, he developed an 
abscessed tooth.  He underwent a root canal procedure, but 
the dentist was surprised that his mouth and teeth were in 
good condition, and could not determine the cause of the 
infected tooth.  While being hospitalized in connection with 
his dental treatment, the veteran had a very high 
temperature, and malaria was subsequently diagnosed.  He was 
hospitalized for 30 days and was very sick.  He underwent 
alcohol rubs twice daily in an effort to control his 
temperature.  His fever did not entirely dissipate and his 
infections were controlled with antibiotics.  He never saw a 
physician at separation from service.  Within a month or two 
after he was discharged, he had the flu and he began 
treatment for respiratory problems.  Physicians who treated 
him during this time were unsure of the nature of his 
illness, but the veteran recalled being unusually fatigued.  
He underwent medical examinations, which he indicated showed 
chronic upper respiratory infections; however, he 
acknowledged that no physician related his respiratory 
disorders or infections to his military service.  Dr. Banks 
treated the veteran from 1977 to 1988, and was the first 
medical care provider to recognize the veteran's problems 
with allergies.  After he moved to Florida, Dr. Banks 
transferred his records of treatment of the veteran to Dr. 
Janick.  Thereafter, he received medical treatment at the 
Fort Myers VAOPC, and he continued to have annual physical 
examinations there.  The veteran indicated that he had had 
recurring respiratory infections, and over the years, had 
often worked through illness, including high fevers.  The 
veteran's wife testified that she noticed he had ear aches 
and throat problems while on their honeymoon, and his energy 
level fluctuated significantly.  She indicated that he was 
treated with penicillin.  The veteran's wife explained that 
she was a nurse and assisted in caring for him during his 
illnesses.  The veteran confirmed that records reflecting his 
medical treatment shortly after service were not available.  

In December 1995, the Board, among other things, remanded the 
claims for service connection for a disorder manifested by 
chronic infections, and a heart disorder to the RO for 
additional development of the evidence.  Specifically, the 
remand requested that the RO attempt to obtain certain 
specified service records in connection with the veteran.  
The RO was directed to contact Dr. Janick and request that he 
provide the supporting rationale and data upon which his 
opinion relating the veteran's disabilities to service was 
based.  The remand also instructed the RO to contact Dr. Joel 
Greenberg and Dr. Sigmund Greenberg to provide opinions 
regarding the etiology of the veteran's heart disorder.  The 
veteran was to be accorded a VA examination to determine 
whether he had dysentery, chronic infections or residuals 
therefrom, and the etiology of his heart disorder.  

Extensive records were associated with the claims folder 
following the December 1995 remand.  One of the records 
submitted was a January 1996 document, containing patient 
teaching instructions issued to the veteran by the Charlotte 
Regional Medical Center.  The teaching instructions addressed 
treatment for bronchitis, otitis externa, and fever.  

An April 1996 medical note from the Fort Myers VAOPC contains 
a physician's conclusion that the veteran has ischemic heart 
disease.  The veteran's history of congestive heart failure 
was noted, together with the results of an electrocardiogram 
and a stress test.  The physician opined that the veteran has 
arteriosclerotic heart disease.  

On VA examination in May 1996, the veteran gave a history of 
the onset of jungle rot in New Guinea in 1944.  He underwent 
a root canal for a left central incisor in 1944.  He had 
jaundice due to infectious hepatitis and malaria in the 
Philippines in 1944.  He complained of frequent respiratory 
infections since that time.  The examiner noted that a toxic 
cardiomyopathy was diagnosed in 1992, and was attributed to 
chronic and recurrent infections.  The veteran was treated 
for bronchitis in March 1996.  He complained of frequent flu 
symptoms and frequent upper respiratory infections.  Drafts 
caused the onset of earaches, and his left upper central 
incisor had recently become painful again.  On clinical 
evaluation, the veteran's ears nose and throat were 
unremarkable.  His lungs were clear to auscultation, and the 
heart was not enlarged to percussion, and the rhythm was 
regular.  A grade II/VI early systolic apical murmur in 
crescendo was noted.  A March 1996 x-ray study of the chest 
showed new moderate enlargement of the cardiac silhouette, 
which was thought to be consistent with cardiomegaly 
associated with left ventricular enlargement.  The aorta was 
elongated and tortuous.  The examiner noted that cardiomegaly 
had not been seen in a 1991 x-ray study of the chest.  The 
examiner's diagnoses included rule out chronic hepatitis and 
rule out respiratory infections, which were recurrent by 
history, diverticulitis by history, and toxic cardiomyopathy 
by history, which had been attributed to chronic hepatitis 
and respiratory infections.  The examiner added that a toxic 
cardiomyopathy results from a chronic infection, not a 
recurrent infection.  The examiner opined that although the 
veteran's resistance may be inadequate, this would not result 
in a toxic cardiomyopathy.  The examiner observed that 
chronic hepatitis or diverticulitis might cause this 
disorder, and noted that the veteran's liver was down and 
mildly tender.  The examiner believed that this might be due 
to a mild, right-sided heart failure, but acknowledged that 
the clinical findings did not support this.  

Records of treatment of the veteran by Dr. Janick (and other 
private medical providers treating the veteran in conjunction 
with Dr. Janick), dating from September 1992 to December 1996 
were subsequently associated with the claims folder.  In 
medical notes dating from February and April 1996, it was 
reported that a stress thallium tests showed that the veteran 
had severe reversible ischemia and the probability of 
significant coronary artery disease was high.  In another 
April 1996 medical note, the veteran's complaints of left ear 
pain and heavy sweating were reported.  It was noted that he 
had had multiple complaints over the preceding weeks, and the 
examiner questioned whether the veteran problems were 
situational versus real.  

In a July 1996 letter, Dr. Janick again opined that the 
veteran was treated for multiple infections in service, and 
these infections caused cardiomyopathy.  

In another July 1996 letter, Robert B. Garrett, M.D. stated 
that the veteran had been referred to him for cardiac 
evaluation by Dr. Janick two years earlier, and he was 
continuing to see the veteran.  Dr. Garrett reported that the 
veteran became ill during service and was hospitalized for 
approximately one month with infectious hepatitis, and other 
infections including multiple tooth infections, multiple ear 
infections, and dysentery.  Dr. Garrett opined that there is 
a likely relationship between the veteran's cardiomyopathy 
and service.  He added that the veteran's clinical course is 
fully compatible with having contracted a viral 
cardiomyopathy during service.  And, Dr. Garrett noted that 
there was no evidence he had seen from the medical records 
that would contradict this conclusion.  

Subsequent to inquiries from the RO to NPRC in August 1996, 
military hospital admission data, and sick call and morning 
reports were obtained and associated with the claims folder.  
The hospital admission data is statistical information from 
the Office of the Surgeon General of the U.S. Army (SGO 
records). The SGO records, and the sick call and morning 
reports show that the veteran was hospitalized for 
"infectious hepatitis (catarrhal jaundice)" in March 1945.  

In a July 1997 letter, the veteran's representative asserted 
that the RO had failed to comply with the December 1995 
remand in that Dr. Sigmund Greenberg was not contacted and 
requested to furnish an opinion as to the etiology of the 
veteran's heart disorder.  

In the February 1998 decision, the Board, among other things, 
concluded that the claims of service connection for chronic 
infections and for a heart disorder were not well-grounded, 
and denied the claims.  

The veteran subsequently appealed the denial of his claims to 
the Court.  In a March 1999, representatives of the Secretary 
of VA and the veteran submitted a joint motion to remand 
(joint motion) the case to the Board.  As noted above, the 
joint motion requested that the claims of service connection 
for a disorder manifested by chronic infections and a heart 
disorder be remanded to the Board and that the Board's denial 
of the claim of service connection for dysentery be affirmed.  
The Court granted the joint motion in a March 1999 Order.  

Thereafter, the veteran's representative submitted the 
transcript of a deposition of Dr. Janick.  The veteran also 
offered unsworn statements during the deposition and these 
statements are included in the deposition transcript.  Dr. 
Janick testified that he was an internist in internal 
medicine and endocrinologist, and that the veteran had been 
his patient since 1989.  Dr. Janick indicated he had reviewed 
the veteran's medical records in preparation for the 
deposition.  Dr. Janick explained that the veteran's chronic 
infections include otitis media, tooth infections, sinusitis, 
bronchitis, upper respiratory tract infections, and 
allergies.  These infections have had the effect of reducing 
the effectiveness of the veteran's immune system.  In 
response to a query from the veteran's representative as to 
the nature of the veteran's chronic infections, Dr. Janick 
indicated that this was, "[A] generalized term, not specific 
for any one problem at all."  Dr. Janick testified that the 
veteran has cardiomyopathy with associated congestive heart 
failure.  After the veteran's representative explained that 
the veteran had indicated that he did not have his first ear 
infections until after service, Dr. Janick indicated that, 
even if the veteran initially had ear infections after 
service, the ear infections were related to service because 
his immune system was weakened by illness during service.  
Dr. Janick noted that the veteran's catarrhal infections have 
resolved.  He testified that the veteran has both chronic and 
recurrent medical problems and he disagreed with the findings 
of the VA examiner in May 1996, insofar as that examiner in 
May 1996 may have concluded that the veteran did not have 
chronic and recurrent medical problems relating to service.  
Dr. Janick also noted that, although right-sided heart 
failure was referenced by the VA examiner in May 1996 as a 
possible explanation for the veteran's symptoms, the veteran 
did not actually have right-sided heart failure.  Dr. Janick 
stated that the medical evidence indicated that the veteran 
had infectious disease-produced cardiomyopathy.  He had been 
able to rule out ischemic cardiomyopathy.  He explained that 
ischemic cardiomyopathy occurs when an individual has 
arteriosclerosis over a period of time and cannot get 
circulation to the left ventricle due to blockages in the 
arteries.  Dr. Janick concluded his testimony by opining that 
the veteran's cardiomyopathy could be related to his military 
service within a reasonable degree of medical probability.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran had 90 
days or more of wartime service or following peacetime 
service on or after January 1, 1947 and cardiovascular-renal 
disease, including hypertension, is manifested to a 
compensable degree within one year following discharge from 
service, it will be considered to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, with regard to the claims of service connection 
for a disorder manifested by chronic infections and service 
connection for a heart disorder, as indicated in the joint 
motion, the Secretary of VA and the veteran have acknowledged 
through their representatives, and it is undisputed that, the 
claims are well-grounded.  The Court has held that, under the 
doctrine of "law of the case", questions settled on a 
former appeal of the same case are no longer open for review.  
Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

Accordingly, the Board concludes that the claims of service 
connection for a disorder manifested by chronic infections 
and a heart disorder are well-grounded, and to that extent, 
the claims are granted.  


ORDER

The claim of service connection for a disorder manifested by 
chronic infections is well-grounded, and to this extent, the 
appeal as to this issue is granted.  

The claim of service connection for a heart disorder is well-
grounded, and to this extent, the appeal as to this issue is 
granted.  


REMAND

Given the Order of the Court, the Board has considered the 
veteran's appeal on a de novo basis, and reviewed all of the 
evidence of record.  The Board concludes that additional 
development is required.  As an initial matter, the Board 
notes that the Court has held that Congress specifically 
limited entitlement for service connected disease or injury 
to cases in which such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has also held that the Board may not rely 
upon its own unsubstantiated medical opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

With regard to the claim of service connection for a disorder 
manifested by chronic infections, current, disabling 
residuals resulting from the veteran's chronic infections 
must be identified in the medical evidence of record.  
Furthermore, the Board may not attempt to exercise medical 
judgment in identifying current disabling residuals from the 
veteran's chronic infections.  

The SGO records show that the veteran was hospitalized for 
"infectious hepatitis (catarrhal jaundice)" in service.  
However, Dr. Janick testified in September 1999 that the 
veteran's catarrhal infections had resolved.  The veteran has 
indicated that he underwent a root canal in service for an 
abscessed tooth.  However, the most recent evidence of dental 
treatment of record is Dr. Marshall's letter from November 
1992 which, among other things, specifically indicated that 
no infection was found.  

The record shows that the veteran has complained of 
respiratory infections, and has been treated for bronchitis, 
sinusitis, and fever.  Dr. Janick testified that the 
veteran's immune system has been damaged by chronic 
infections but, the record does not contain specific 
diagnoses of an immune system disorder.  

The veteran has been treated over the course of some years 
for ear infections, and the record includes medical diagnoses 
of otitis media infections.  However, his representative 
confirmed during Dr. Janick's deposition in September 1999 
that the veteran is not asserting that he had ear infections 
in service.  

In his September 1999 deposition, Dr. Janick testified that 
the veteran has had multiple infections during and since 
service which, in effect, have resulted in disabling 
residuals.  As noted above, in response to an inquiry from 
the veteran's representative about the nature of the chronic 
infections, Dr. Janick replied that this was, "[A] 
generalized term, not specific for any one problem at all".  
Given all of the foregoing, the nature and extent of the 
veteran's currently disabling residuals which may have 
resulted from chronic infections remains unclear.  The 
relationship of any current chronic infections to the 
veteran's service also remains unclear.  It is for this 
reason that this issue has been characterized as indicated on 
the title page.  

Turning to the claim of service connection for a heart 
disorder, Dr. Janick has diagnosed the veteran's heart 
disorder as cardiomyopathy.  Dr. Janick testified in 
September 1999 that ischemic cardiomyopathy had been ruled 
out.  As noted above, and in disputing the diagnoses of the 
VA examiner in May 1996, Dr. Janick explained that ischemic 
cardiomyopathy is a disease which results when a patient has 
arteriosclerosis over a period of time and cannot get 
circulation to the left ventricle due to arterial blockages.  
However, an April 1996 note from the Fort Myers VAOPC 
contained a physician's opinion that the veteran has ischemic 
heart disease.  The physician also opined that the veteran 
has arteriosclerotic heart disease.  A March 1996 VA x-ray 
study of the chest, referenced on VA examination of the 
veteran in May 1996, showed new moderate enlargement of the 
cardiac silhouette, which was thought to be consistent with 
cardiomegaly associated with left ventricular enlargement.  
Additionally, medical notes received from Dr. Janick (and 
other private medical providers treating the veteran in 
conjunction with Dr. Janick), and dating from February and 
April 1996, indicate that stress thallium tests showed that 
the veteran had severe reversible ischemia and the 
probability of significant coronary artery disease was high.  
Therefore, the nature of the veteran's heart disorder remains 
unclear.  

It has not been contended that the veteran had a heart 
disorder in service.  However, Dr. Janick has indicated that 
he and other physicians have opined that the veteran 
developed chronic infections during and since service, which 
caused a heart disorder.  It is apparent that, insofar as the 
nature and etiology of the veteran's chronic infections 
remains unclear, the etiology of the veteran's heart disorder 
also remains unclear.  

Additionally, the Board notes that, the report of the VA 
examination performed in May 1996 did not include a medical 
opinion as to the etiology of the veteran's heart disorder, 
as directed by the December 1995 remand.  The examiner opined 
that, even if the veteran's resistance were inadequate, this 
would result in the disorder diagnosed by the examiner: toxic 
cardiomyopathy.  However, it does not appear that the 
examiner had an opportunity to review the veteran's medical 
records at the time of the examination.  And, notwithstanding 
the instructions of the December 1995 remand, the RO did not 
obtain medical opinions from Drs. Joel Greenberg and Sigmund 
Greenberg.  

Accordingly, the claims of service connection for a disorder 
manifested by chronic infections and for a heart disorder are 
REMANDED for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for chronic infections 
and heart disorder since the VA 
examination in May 1996.  After obtaining 
any necessary releases, complete copies 
of all clinical records identified, which 
have not been previously associated with 
the claims folder, should be obtained.  

2.  After obtaining any necessary release 
forms, the RO should also contact Joel 
Greenberg, M.D. to obtain records 
pertinent to the veteran.  The RO should 
request that Dr. Joel Greenberg provide 
an opinion as to the etiology of the 
veteran's heart disorder and bases for 
such opinion.  If Dr. Joel Greenberg 
cannot be contacted and/or a medical 
opinion cannot be obtained from him, the 
RO should indicate this in the claims 
folder.  

3.  The RO should contact Sigmund 
Greenberg, M.D. at the Fort Myers VAOPC.  
Dr. Sigmund Greenberg should be requested 
to provide an opinion as to the etiology 
of the veteran's current heart disorder 
and the bases for such an opinion.  If 
Dr. Sigmund cannot be contacted and/or a 
medical opinion cannot be obtained from 
him, the RO should indicate this in the 
claims folder.  

4.  After the above referenced records 
have been obtained, the veteran should be 
scheduled for a VA examination to 
determine the current manifestations of 
residuals of chronic infections and a 
heart disorder.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner should 
furnish an opinion in response to the 
following questions:  

(a) What disabling residuals of 
chronic infections are currently 
manifested by the veteran?  

(b) Is it at least as likely as not 
that the veteran has an immune 
system disorder which began in 
service or resulted from chronic 
infections?  

(c) Is it at least as likely as not 
that any chronic infections, with 
currently disabling residuals, began 
in service or are otherwise related 
to service?  

(d) What is the nature of the 
veteran's heart disorder?  

(e) Is it at least as likely as not, 
that the veteran's heart disorder 
began in service or resulted from 
chronic infections which themselves 
are related to service?  

5.  Following completion of the foregoing 
development, the RO should review the 
claims of service connection for a 
disorder manifested by chronic infections 
and for a heart disorder and determine 
whether they may be granted.  If either 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

